DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding the claims, as amended, Examiner agrees with Applicant’s arguments (see pages 7-12 of “Remarks” 5/10/2021).
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
	A connector assembly, comprising:
an optical connector housing including a slot to receive a module board edge finger electrical connector on a module board;
an optical fiber bundle or ribbon having a first end and a second end;
a first optical connector on the first end of the optical fiber bundle or ribbon that
at least partially fits within the optical connector housing to blind mate with a host optical connector disposed on a host system board separate from the module board; and
a second optical connector on the second end to mate with a module board optical connector.
Regarding independent claim 7, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
	A method, comprising: 
providing an optical connector housing including a slot to receive a module board edge finger electrical connector on a module board; 
providing an optical fiber bundle or ribbon having a first end and a second end; 
providing a first optical connector on the first end of the optical fiber bundle or ribbon; positioning the first optical connector within the optical connector housing to blind mate with a host optical connector disposed on a host system board separate from the module board; providing a second optical connector on the second end of the optical fiber bundle or ribbon to mate with a module board optical connector.
Regarding independent claim 12, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
	A system, comprising: 
a module board; 
a module board optical connector; 9066407416/195,085 
3a module board edge finger electrical connector disposed on the module board; an optical connector housing including a slot to receive the module board edge finger electrical connector; 
an optical fiber bundle or ribbon having a first end and a second end, a first optical connector on the first end of the optical fiber bundle or ribbon, wherein the first optical connector is positioned within the optical connector housing and blind mates with a host optical connector disposed on a host system board separate from the module board; and 
a second optical connector on the second end of the optical fiber bundle or ribbon that mates with the module board optical connector.
Claims 3-6, 8-11, and 13-20 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                         
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883